171 U.S. 38 (1898)
HARRISON
v.
MORTON.
No. 245.
Supreme Court of United States.
Argued May 2, 3, 1898.
Decided May 23, 1898.
ERROR TO THE COURT OF APPEALS OF THE STATE OF MARYLAND.
*46 Mr. William Pinckney Whyte and Mr. Frederic D. McKenney for plaintiff in error. Mr. Samuel F. Phillips was on their brief.
Mr. Edgar H. Gans and Mr. Bernard Carter for defendant in error.
MR. JUSTICE McKENNA, after stating the case, delivered the opinion of the court.
It is manifest that the pleadings of the parties presented for decision other questions besides Federal ones, and which could be, independent of the Federal ones, determinative of the controversy. Assuming, therefore, that a Federal question was involved, it does not appear but that the decision was given on the contention of the defendant that the agreement never became operative for want of delivery. This contention was clearly presented by defendant's prayers, and they contained the only rulings urged upon the court in that way, that is, in the nature of instructions. They were given and the verdict was generally for the defendant. It is therefore natural to presume that the verdict was rendered on account of them and on the ground urged by them. The ruling of the court granting them was sustained by the Supreme Court of the State. It affirmed the ruling as correct in law and as supported by competent testimony. The Supreme Court, it is true, passed on other grounds, passed on the one which it is *47 claimed involved a Federal question, and decided it adversely to plaintiff. But the rule in such cases has been repeatedly declared by this court. It is not necessary to review the decisions. That has been done by Mr. Justice Shiras in Eustis v. Bolles, 150 U.S. 361. It is sufficient to announce the rule pronounced in that case:
"It is settled law that, to give this court jurisdiction of a writ of error to a state court, it must appear affirmatively, not only that a Federal question was presented for decision by the state court, but that its decision was necessary to the determination of the cause, and that it was actually decided adversely to the party claiming a right under the Federal laws or Constitution, or that the judgment as rendered could not have been given without deciding it. Murdock v. Memphis, 20 Wall. 590; Cook County v. Calumet & Chicago Canal Co., 138 U.S. 635.
"It is likewise settled law that, where the record discloses that if a question has been raised and decided adversely to a party claiming the benefit of a provision of the Constitution or laws of the United States, another question, not Federal, has been also raised and decided against such party, and the decision of the latter question is sufficient, notwithstanding the Federal question, to sustain the judgment, this court will not review the judgment." See also Wade v. Lawder, 165 U.S. 624.
The writ of error must therefore be dismissed.
MR. JUSTICE GRAY did not hear the argument and took no part in the decision.